      Case 7:18-cv-08386-NSR-PED Document 54 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM GUNNAR TRUITT,

                       Plaintiff,
                                                     Civil Action No.: 7:18-cv-08386-NSR-PED
               -against-
                                                             NOTICE OF MOTION FOR
SALISBURY BANK AND TRUST COMPANY;                              RECONSIDERATION
AND SALISBURY BANCORP, INC.,

                       Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

Plaintiff’s Motion for Reconsideration, Plaintiff William Gunnar Truitt hereby moves for

reconsideration of this Court’s Opinion and Order dated July 21, 2020, ECF No. 52, under Fed. R.

Civ. P. 60(b) and Local Civil Rule 6.3 and for an order denying Defendants’ Motion for Summary

Judgment with prejudice, in the above-captioned matter before the Honorable Nelson S. Román,

United States District Judge, on a date and time to be determined by the Court, at the United States

Courthouse for the Southern District of New York, 300 Quarropas Street, White Plains, NY 10601.

Dated: August 4, 2020
       New York, New York

                                              Respectfully submitted,


                                              Robert B. Lower
                                              Ted McCullough
                                              Attorneys for Plaintiff
                                              MCCULLOUGH GINSBERG
                                              & PARTNERS LLP
                                              rlower@mgpllp.com
                                              tmccullough@mgpllp.com
                                              122 East 42nd Street, Suite 3505
                                              New York, New York 10168
                                              Phone: (646) 747-6895

                                            Page 1 of 2
      Case 7:18-cv-08386-NSR-PED Document 54 Filed 08/04/20 Page 2 of 2




MCCULLOUGH GINSBERG & PARTNERS LLP
122 E 42nd Street, Suite 3505
New York, NY 10168
Tel: (646) 435-0300
Counsel for Plaintiff

COUGHLAN LAW OFFICES, LLP
P.O. Box 72, 22 Hutton St.
Rhinecliff, NY 12574
Tel: (845) 802-6684
Co-counsel for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM GUNNAR TRUITT,

                      Plaintiff,
                                                     Civil Action No.: 7:18-cv-08386-NSR-PED
              -against-
                                                           CERTIFICATE OF SERVICE
SALISBURY BANK AND TRUST COMPANY;
AND SALISBURY BANCORP, INC.,

                      Defendants.



       I, Robert B. Lower, hereby certify that I am over the age of 18 and that, on August 4, 2020,

I served Plaintiff’s Notice of Motion for Reconsideration and Plaintiff’s Memorandum of Law in

Support Plaintiff’s Motion for Reconsideration, both dated August 4, 2020, by emailing them to

Counsel for Defendants and electronically filing them with the Southern District of New York.

Dated: August 4, 2020
       New York, New York

                                             Respectfully submitted,


                                             Robert B. Lower



                                           Page 2 of 2
